 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAxelson, Inc., subsidiary of U.S. Industries, Inc. andInternational Association of Machinists and Aero-space Workers, AFL-CIO. Case 16-CA-6423January 25, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn May 11, 1977, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, General Counsel and Re-spondent filed exceptions and supporting briefs;Respondent also filed a brief in response to theGeneral Counsel's brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The complaint alleges that during the 1976 contractnegotiations between Respondent and the Interna-tional Association of Machinists and AerospaceWorkers, AFL-CIO, hereafter the Union, Respon-dent refused the Union's request to bargain collec-tively with respect to wages, hours, and other termsand conditions of employment and "unilaterallychanged working conditions by refusing to payemployee members of the Union negotiating com-mittee for time spent in contract negotiations withRespondent" in violation of Section 8(a)(5) and (1) ofthe Act. The Administrative Law Judge found thatthe remuneration of employee members of the unionnegotiating committee was a nonmandatory subjectof bargaining and therefore Respondent did notviolate the Act by unilaterally refusing to make suchpayments, and he dismissed the complaint in itsentirety. We disagree. We are of the view that thepayment of wages for time spent in negotiationsconstitutes a mandatory subject of bargaining.As set forth more fully in the Administrative LawJudge's Decision, the Union and Respondent havebeen party to a successive number of collective-bargaining agreements covering Respondent's pro-duction and maintenance employees. Over the years,the Union has been represented in contract negotia-The record establishes the Respondent paid shop committee membersfor the negotiations of the 1963, 1965, 1967, 1971, and 1974 contracts andfor the 1973 midterm negotiations. The record is unclear, however, whetherthe negotiators were paid in 1969.2 Cross had been present at the earlier negotiation sessions.234 NLRB No. 49tions by a shop committee composed of unit employ-ees. In the past the members of the negotiating shopcommittee have been paid their regular hourly wagesfor time spent in bargaining sessions that otherwisewould have been spent in production.'The dispute involved herein arose in January 1976when negotiations for the 1976-78 collective-bar-gaining agreement began. Early in the negotiationsthe shop committee, which was comprised of fouremployees, asked that one of its members, HarveyCross, be reassigned from the night to the day shift sothat Cross could receive production pay for negotiat-ing time.2When Respondent's spokesman, DrewWest, questioned the request, the shop committeeexplained that it would be inequitable to pay theother shop committee members who were on the firstshift and had been excused from production tonegotiate while not paying Cross who was on thesecond shift and was not scheduled to work duringnegotiation time. The shop committee further point-ed out that during the 1974 negotiations Respondenthad accommodated a second-shift negotiator byreassigning him to the first shift for the duration ofthe negotiations. West indicated he would conferwith his superiors.At the next negotiation session, West informed theshop committee that none of the committee memberswould receive pay for the 1976 negotiations but thatRespondent was willing to meet for negotiationsduring nonwork time so that none of the employeeswould lose production wages.3The shop committeeclaimed that Respondent's past practice over theyears and the then applicable 1974-76 contractentitled them to production pay during negotiations.The relevant provisions of the contract read:6.4 A shop committeeman will, after notice andpermission from his immediate supervisor, beallowed to leave his work, if necessary for thefollowing reasons:(D) To attend negotiation sessions withCompany representatives for the purpose ofrenewing this agreement.6.5 If it becomes necessary for a ... committee-man to leave his work, after receiving permissionfrom his immediate supervisor in accordance withSection ... 6.4 of this article, he must clock-out3 The record is unclear when the 1974-76 contract expired; however, it isuncontested that that contract was still current on January 21, 1976, whenRespondent unilaterally refused to pay production wages lost due tonegotiations.414 AXELSON, INC.on his job card and, on his return, clock-in on hisjob card.**(B) The ... shop committeeman will receivepay for time so spent when authorized by hissupervisor prior to, during, and after normalworking hours at his regular straight timehourly rate except on scheduled overtime.Respondent continued to refuse to pay the negotia-tors' loss production wages, whereupon the Unionfiled the unfair labor practice charges involvedherein. The Union agreed to reimburse the shopcommittee for lost wages pending a determination ofthe unfair labor practices, and the negotiationsresumed. On March 25, 1976, the parties reachedagreement and signed the current collective-bargain-ing agreement.We agree with the Administrative Law Judge thatthe touchstone issue involved herein is whether theremuneration of employee members of the shopcommittee for time spent in negotiations is or is not amandatory subject of bargaining. We have definedmandatory subjects of bargaining as:those comprised in the phrase "wages, hours, andother terms and conditions of employment" as setforth in Section 8(d) of the Act. While thelanguage is broad, parameters have been estab-lished, although not quantified. The touchstone iswhether or not the proposed clause sets a term orcondition of employment or regulates the relationbetween the employer and its employees.4The Administrative Law Judge found that theremuneration of "employees for performing unionfunctions goes more to the relationship betweenunion and employer than to that between employeeand employer," and that, therefore, the payments inquestion did not involve a mandatory subject ofbargaining.5The Administrative Law Judge was inerror. Such a matter concerns the relations betweenan employer and its employees6in that it is related tothe representation of the members of the bargainingunit in negotiations with an employer over terms andconditions of employment.4 International Union of Operating Engineers, Local Union No. 12(Associated General Contractors ofAmerica, Inc.). 187 NLRB 430. 432 (1970).s See N.LRB. v. Wooster Division of Borg-Warner Corp., 356 U.S. 342,350 (1958).The Supreme Court has pointed out that a matter that "vitally affects"the relations between an employer and employees is a mandatory subject ofbargaining, whereas a matter that bears a "speculative and insubstantial"impact on the relations between an employer and employees is a permissivesubject of bargaining. Allied Chemical & Alkali Workers of America, LocalUnion No. I v. Pittsburgh Plate Glass Co., Chemical Division, et a., 404 U.S.157, 178-180(1971).We have previously found that the performance ofsimilar union functions can vitally affect an employ-ee's relationship with his or her employer. Forinstance, under circumstances similar to the instantcase, we have found that wages paid to employeesduring the presentation of grievances constitutes amandatory subject of bargaining and that the unilat-eral abrogation of such a contractual term7or pastpracticesviolates Section 8(aX5) and (1) of the Act.Similarly, we have found that union-related functionssuch as superseniority accorded to union representa-tives, union security, and checkoff provisions are alsomandatory subjects of bargaining.9These union-related matters inure to the benefit of all of themembers of the bargaining unit by contributing tomore effective collective-bargaining representationand thus "vitally affect" the relations between anemployer and employee.We see no distinction between an employee'sinvolvement in contract negotiations and involve-ment in the presentation of grievances. In onesituation an employee is implementing a contractualterm or condition of employment and in the othersituation an employee is attempting to obtain orimprove contractual terms or conditions of employ-ment. In both situations the activity is for the benefitof all of the members of the bargaining unit.Accordingly, we find that the payment of wages toemployees negotiating a collective-bargaining agree-ment "constitutes an aspect of a relationship betweenthe employer and employees"'0and is, therefore, amandatory subject of bargaining.Since the Administrative Law Judge found that theremuneration of employee negotiators' lost produc-tion was a nonmandatory subject of bargaining, hefound it unnecessary to determine if, in fact, Respon-dent unilaterally ceased remunerating employee ne-gotiators for lost wages and thereafter refused tobargain collectively regarding that matter. Accord-ingly, we must now consider whether, in fact,Respondent engaged in such activity in violation ofSection 8(a)(5) and (I).As indicated previously, on January 21, 1976,Respondent refused to pay employee negotiators forlost production wages and thereafter refused tobargain collectively with regard to that matter.Respondent contends that neither the contract nor7 American Ship Building Conpany. 226 NLRB 788 (1976). BethlehemSteel Company (Shipbuilding Division), 133 NLRB 1347 (1961); Supplemen-tal Decision 136 NLRB 1500 (1962), enforcement denied and caseremanded sub nom. Industrial Union of Marine and Shipbuilding Workers ofAmerica, AFL-CIO v. N.LRB., 320 F.2d 615 (C.A. 3, 1963), cert. denied375 U.S. 984 (1964); Second Supplemental Decision 147 NLRB 977 (1964).s Ibid; The Hilton-Davis Chemical Corntyany, Division of Sterling Drug,Inc., I85 NLRB 241, 242-243 (1970).9 See, for example, Bethlehem Steel Co., supra, fn. 7.o1 Allied Chemical A Alkali Workers of America, Local Union No. I v.Pittsburgh Plate Glass Co., 404 U.S. 157, 178 (1971).415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpast practice requires it to pay employee negotiatorsfor lost production wages. Respondent claims thatthe relevant provisions of the collective-bargainingagreement (art. 6.4 and 6.5, cited previously) wereonly intended to cover the payment of productiontime spent in handling grievances and were notintended to cover time spent in negotiations.Our reading of the record and these contractarticles does not support this contention. Article 6.5(B) specifies that shop committeemen "will receivepay" for authorized excused time, and article 6.4 (D)clearly contemplates that shop committeemen will be"allowed" to attend negotiating sessions." In theface of the plain meaning of these contractual terms,we can find no language in the contract or viableevidence in the record that supports Respondent'scontention that the shop committeemen would onlybe paid for grievance handling.'2The plain meaningof these contract articles clearly contemplates thatshop committeemen will be paid for time spent innegotiations. We also note that previous contractsbetween the parties contained similar language andthat in the past shop committeemen had receivedcompensation for time spent in negotiations. Accord-ingly, we find that the payment of production wageslost during contract negotiations was a provision ofthe then current contract and had also become anestablished past practice.In conclusion we find that the payment to theemployees of production wages lost during negotia-tions is a mandatory subject of bargaining and thatRespondent unilaterally ceased making such pay-ments in violation of the then current contract andestablished past practice and refused to bargain withregard to that matter and thereby violated Section8(a)(5) and (1).THE REMEDYHaving found that Respondent has violated Sec-tion 8(a)(5) and (1) of the Act by unlawfully refusingto bargain with the Union, we shall order that itcease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act. As wehave found that Respondent violated Section 8(a)(5)and (1) by unilaterally changing the wages, hours, orworking conditions of its employees, as establishedby contract and past practice, by refusing to pay thewages of employee members of the negotiatingcommittee for time spent in bargaining sessions thatwould otherwise have been spent in production, wedirect that Respondent pay the Union for all moneyspent in reimbursing employee members of the11 It is not disputed that the shop committeemen in fact receivedpermission to attend the negotiation sessions.ii The unsupported testimony of Respondent's witness, Drew West, thatart. 6.4 and 6.5 only referred to grievance handling is unconvincing in thenegotiating committee for production wages lostduring negotiations by its refusal to do so, and payany employee members of the negotiating committeefor production wages lost during the negotiationsthat have not already been reimbursed by the Union:The reimbursement for the lost wages plus interestwill be determined in accordance with the formulaset forth in F. W Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977).'3CONCLUSIONS OF LAW1. Respondent is an Employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. At all times material herein, the Union hasbeen and is the exclusive representative of allemployees in the following appropriate unit withinthe meaning of Section 9(a) of the Act:All production and maintenance hourly ratedemployees at the Respondent's Longview, Texas,plants, excluding employees classified as experi-mental, guard, office, janitorial, and shop officeemployees, and all clerical, administrative, andtechnical office employees, and supervisors asdefined in the Act.4. By refusing, since on or about January 21,1976, to bargain collectively with the Union as theexclusive representative of its employees in theaforesaid bargaining unit, by unilaterally refusing topay the wages of employee members of the negotiat-ing committee for time spent in bargaining sessionsthat would otherwise have been spent in production,and by refusing to bargain collectively with regard tothat matter, Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(aX5) and (1) of the Act.5. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Axelson, Inc., subsidiary of U.S. Industries, Inc.,Longview, Texas, its officers, agents, successors, andassigns, shall:fact of the plain meaning of the contractual terms and Respondent's pastpractice.13 See, generally, Isis Plwnbing & Heating Co., 138 NLRB 716 (1962).416 AXELSON, INC.1. Cease and desist from:(a) Refusing to bargain collectively with Interna-tional Association of Machinists and AerospaceWorkers, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit by unilaterally changing the wages,hours, and working conditions of its employees asestablished by contract or past practices, by refusingto pay the wages of employee members of thenegotiating committee for time spent in bargainingsessions that would otherwise would have been spentin production:All production and maintenance hourly ratedemployees at the Respondent's Longview, Texas,plants, excluding employees classified as experi-mental, guard, office, janitorial, and shop officeemployees, and all clerical, administrative, andtechnical office employees, and supervisors asdefined in the Act.(b) Refusing, upon request, to bargain with regardto pay for employee union members of the negotiat-ing committee for time spent in bargaining sessionthat otherwise would have been spent in production.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to the payment to employee members of thenegotiating committee for time spent in bargainingsessions that otherwise would have been spent inproduction.(b) Reimburse the Union for all money, plusinterest, spent in reimbursing employee members ofthe negotiating committee the production wages lostduring negotiations by Respondent's unlawful refus-al to do so, and pay any employee members of thenegotiating committee for production wages lostduring negotiations, plus interest, that have notalready been reimbursed by the Union.(c) Post at its facilities in Longview, Texas, copiesof the attached notice marked "Appendix." 14 Copiesof said notice, on forms provided by the RegionalDirector for Region 16, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withthe International Association of Machinists andAerospace Workers, AFL-CIO, as the exclusiverepresentative of all our employees in the bargain-ing unit described below with respect to pay foremployee members of the negotiating committeefor time spent in bargaining sessions whichotherwise would have been spent in production.All production and maintenance hourlyrated employees at Respondent's Longview,Texas, plants, excluding employees classifiedas experimental, guard, office, janitorial, andshop office employees, and all clerical, ad-ministrative, and technical office employees,and supervisors as defined in the Act.WE WILL NOT unilaterally change the wages,hours, or working conditions of our employees asestablished by contract or past practices byrefusing to pay the wages of employee membersof the negotiating committee for time spent inbargaining sessions that would otherwise havebeen spent in production.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed bySection 7 of the Act.WE WILL pay the Union for all money, plusinterest spent in reimbursing employee membersof the negotiating committee for productionwages lost during negotiations by our refusal todo so.WE WILL pay employee members of the negoti-ating committee for production wages lost duringnegotiations, plus interest that have not alreadybeen reimbursed by the Union.WE WILL, upon request, bargain collectivelywith the above-named Union, as the exclusive417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of all our employees in the afore-said unit with respect to pay for employeemembers of the negotiating committee for timespent in bargaining sessions that would otherwisehave been spent in production.AXELSON, INC.,SUBSIDIARY OF U. S.INDUSTRIES, INC.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This casewas heard before me in Tyler, Texas, on March 24, 1977.The charge was filed January 30, 1976, by InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO (Union). The complaint issued December 29, 1976,alleging that Axelson, Inc., subsidiary of U.S. Industries,Inc., (Respondent) had violated Section 8(a)(5) and (1) ofthe National Labor Relations Act, as amended Act.The parties were permitted at the hearing to introducerelevant evidence, examine and cross-examine witnesses,and argue orally. Posttrial briefs were filed for the GeneralCounsel and for Respondent.I. JURISDICTIONRespondent is a Delaware corporation engaged in themanufacture of oilfield equipment in Longview, Texas. Itannually ships goods valued in excess of $50,000 fromTexas directly to customers in other States.Respondent is an employer engaged in and affectingcommerce within Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. ISSUEThe complaint alleges that, during 1976 contract negotia-tions between Respondent and the Union, Respondent"unilaterally changed working conditions by refusing topay employee members of the Union negotiating commit-tee for time spent in contract negotiations," therebyviolating Section 8(a)(5) and (1).The answer denies any wrongdoing.IV. THE ALLEGED UNFAIR LABOR PRACTICEA. FactsSince 1959, Respondent and the Union have been partyto a succession of bargaining contracts covering theproduction and maintenance employees at Respondent'splants in and around Longview.' The current contractbecame effective on March 25, 1976, and runs until 1979.The complaint alleges, the answer admits, and it is found that this is anappropriate unit for purposes of the Act: All production and maintenancehourly rated employees at Respondent's Longview, Texas, plants, excludingThe Union has been represented in the negotiation of thesecontracts by a so-called shop committee comprised ofbargaining unit employees. The shop committee has con-sisted of four people in recent years.The dispute in question arose during the negotiation ofthe current contract. The evidence is uncontroverted that,in all negotiations from 1963 through 1974 with thepossible exception of 1969, the members of the shopcommittee were paid by Respondent at their regular hourlyrates for time spent in bargaining sessions that otherwisewould have been spent in production. This includednegotiations in 1963, 1965, 1967, 1971, and 1974, plus mid-term pension negotiations in 1973. The record is silentconcerning the practice in 1969 negotiations.On January 14, 1976, during the first bargaining sessionleading to the current contract, the shop committee askedthat one of its members, Harvey Cross, be reassigned fromthe night to the day shift for the duration of bargaining.When Drew West, Respondent's personnel manager andbargaining spokesman, asked why, it was explained that itwould be inequitable to require Cross to work a fullproduction shift to maintain his income level duringnegotiations while the day-shift committee members wereexcused from production to participate in negotiationswithout any income detriment. A similar shift change hadbeen made during 1974 negotiations on behalf of one of thecommittee members, C. C. McKee. West replied that hewas uncertain if any of the committee members would bepaid for time spent in 1976 negotiations, but that he wouldconfer with his superior, Jacob Harris, vice president ofoperations, and let the committee know.At the next bargaining session, on January 21, Westreported to the shop committee that Respondent would notpay the committee members for time in negotiations in1976. West offered the alternative of negotiating onnonwork time, such as weekends, so that the memberswould suffer no economic detriment. The committeerejected that, citing the past practice and certain provisionsof the 1974-76 contract.Those provisions read:6.4 A shop committeeman will, after notice andpermission from his immediate supervisor, be allowedto leave his work, if necessary, for the followingreasons:(D) To attend negotiation sessions with Companyrepresentatives for the purpose of renewing thisagreement.6.5 If it becomes necessary for a ... committeeman toleave his work, after receiving permission from hisimmediate supervisor in accordance with Section ...6.4 of this article, he must clock out on his job card and,on his return, clock in on his job card.employees classified as experinmental, guard, office, janitorial, and shopoffice employees, and all clerical, administrative, and technical officeemployees, and supervisors as defined in the Act.418 AXELSON, INC.* *S(B) The ... shop committeeman will receive payfor time so spent when authorized by his supervi-sor prior to, during, and after normal workinghours at his regular straight time hourly rateexcept on scheduled overtime.Article 6.4(D) had carried over from five precedingcontracts verbatim. Article 6.5(B) in the contracts preced-ing the 1974-76 contract had read:(B) The ... shop committeeman will receive payfor time so spent during his normal working hoursonly and only at his regular, straight time rate ofpay ....West testified that article 6.5(B) was amended during 1974negotiations at the Union's request, and is intended tocover only grievance-handling, not contract negotiations.The General Counsel and the Union dispute that interpre-tation.On January 27, 1976, the Union instituted action underthe grievance-arbitration procedure of the 1974-76 con-tract, contending that Respondent's refusal to pay violatedarticle 6.5(B); and, on January 30, it filed the charge herein.Disposition of the charge was deferred under the NLRB'sCollyer doctrine2pending the outcome of the grievanceproceeding. The charge was later reactivated when thegrievance proceeding failed to reach the merits of thedispute.Negotiations meanwhile continued unabated until thecurrent contract was reached in March. The Unionreimbursed the members of the shop committee forproduction wages lost during negotiations in the face ofRespondent's refusal to do so.3B. AnalysisIn Allied Chemical & Alkali Workers of America, LocalUnion No. I v. Pittsburgh Plate Glass Co., ChemicalDivision, 404 U.S. 157 (1971), the Supreme Court dealt withwhether an employer's unilateral mid-term modification ofa contract provision relating to a nonmandatory subject ofbargaining-in that instance, pension benefits for retiredemployees-is an unfair labor practice. The Court stated,at 185-186:[W]e hold that ...a "modification" is a prohibitedunfair labor practice only when it changes a term that isa mandatory rather than a permissive subject ofbargaining.[J]ust as §8(d) defines the obligation to bargain to bewith respect to mandatory terms alone, so it prescribesthe duty to maintain only mandatory terms withoutunilateral modification for the duration of the collec-tive-bargaining agreement.The Court continued, at 188:2 Colyer Insulated Wire, a Gulf and Western Svsrerns Co., 192 NLRB 837(1971).3 Transcript p. 26,1. 1,. is corrected to read "1976" instead of"1972."The remedy for a unilateral mid-term modification to apermissive term lies in an action for breach of contract,...not in an unfair-labor-practice proceeding.The bedrock issue in the present case, then, is whetherthe matter of remunerating members of the shop commit-tee for time in negotiations is or is not a mandatory subjectof bargaining. If not, the case just cited precludes a findingof violation, based upon Respondent's refusal to payduring the 1976 negotiations, assuming but not deciding allother questions of fact and law adversely to Respondent.4As defined by the Board in International Union ofOperating Engineers, Local Union No. 12 (AssociatedGeneral Contractors of America, Inc.) 187 NLRB 430, 432(1970), mandatory subjects of bargaining...are those comprised in the phrase "wages, hours,and other terms and conditions of employment" as setforth in Section 8(d) of the Act. While the language isbroad, parameters have been established, although notquantified. The touchstone is whether or not the proposedclause sets a term or condition of employment or regulatesthe relation between the employer and its employees.[Emphasis supplied.]Or, again adverting to Pittsburgh Plate Glass Co., supra at179, the test in the present case is whether the matter ofpaying employees for performing union, as distinct fromproduction, functions "vitally affects" the terms andconditions of employment of the bargaining unit employ-ees. The Supreme Court previously had concluded, inN.L.R.B. v. Wooster Division of Borg-Warner Corp., 356U.S. 342, 350 (1958), that matters dealing "only withrelations between the employees and their unions" do notqualify as mandatory; and the Board, adopting withoutqualification the decision and reasoning of an administra-tive law judge, has since reached the same conclusionregarding matters that "concern themselves with therelationship between union and employer," as opposed toemployee and employer. Hall Tank Company, 214 NLRB995, 1000(1974).There seemingly are no cases on the precise point athand. It nevertheless is concluded that the matter ofremunerating employees for performing union functionsgoes more to the relationship between union and employerthan to that between employee and employer; and, farfrom having a vital affect on the employment conditions ofthe unit employees, bears a "speculative and insubstantial"impact at best. Pittsburgh Plate Glass Co., supra at 180. Itfollows that the payments in question did not involve amandatory subject of bargaining.This conclusion is not without ample policy justification.It would be in fundamental conflict with the arm's length ifnot adversary design of bargaining relationships under theAct to permit unions to condition entry into contractsupon employer willingness to contribute financial supportto the unions in the form of payments to their negotiatorsfor time spent negotiating. This, however, would be a4 Most notably, that art. 6.5(B) of the 1974-76 contract contemplatedsuch remuneration.419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessary implication should such matters be deemedmandatory subjects of bargaining.5The payment of the Union's negotiators not being amandatory subject of bargaining, Respondent did notviolate the Act by refusing to make such payments in 1976. c;5 This is not to suggest that such payments necessarily exceed the limitsof "allowable cooperation" under the Act. N.LR.B. v. The SummnnersFertilizer Company, et al., 251 F.2d 514, 518 (C.A. I, 1958).CONCLUSION OF LAWRespondent did not violate the Act as alleged.[Recommended Order for dismissal omitted from publi-420